  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                                  v.                                          )
                            John Lee Cobb                                     )    USDC Case Number: CR-13-00096-001 YGR
                                                                              )    BOP Case Number: DCAN413CR00096-001
                                                                              )    USM Number: 17852-111
                                                                              )    Defendant’s Attorney: Jennifer Lynn Naegele, Appointed

  THE DEFENDANT:
         admitted guilt to violation of conditions of supervision as set for in Charges One through Five of the Amended Petition for
         Warrant for Offender Under Supervision filed on August 16, 2018.


  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                                     Violation Ended
   One                            Failure to reside at the RRC                                                            August 5, 2018
   Two                            Failed to participate in drug testing                                                   August 5, 2018
   Three                          Committed another federal, state, or local crime                                        August 9, 2018
   Four                           Possession of a controlled substance                                                    August 9, 2018
   Five                           Failure to report to the probation officer as directed                                  July 27, 2018


  The defendant is sentenced as provided in pages 2 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.


      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  12/6/2018
   Last Four Digits of Defendant’s Soc. Sec. No.: 2579                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1990
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable Yvonne Gonzalez Rogers
   Antioch, California                                                            United States District Judge
                                                                                  Name & Title of Judge

                                                                                  12/11/2018
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: John Lee Cobb                                                                                      Judgment - Page 2 of 2
CASE NUMBER: CR-13-00096-001 YGR

                                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

12 months and one day. No term of supervision to follow.

       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district:
               at                     am         pm     on (no later than 2:00 pm).

               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at                      am       pm     on (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN
I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                     By
                                                                                      DEPUTY UNITED STATES MARSHAL
